Citation Nr: 1014060	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  03-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans' Affairs (VA) 
Regional Office (RO).

In an August 2008 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), and, in December 2008, pursuant to a 
November 2008 Joint Motion for Remand, the Court vacated the 
Board's August 2008 decision and remanded the case back to 
the Board for additional development.  Copies of the joint 
motion and the Court's Order have been incorporated into the 
claims folder.  

The Board remanded this case in June 2009 for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his military 
stressors included witnessing an incoming phosphorus grenade 
and having received frequent enemy fire.  The Veteran 
reported that while he was assigned to the 69th Engineering 
Battalion in Vietnam, he witnessed a phosphorus grenade hit 
near him and a bunker, knocking him down in the process, 
however, he was able to get up and rescue a fellow officer 
from the bunker.  He stated that he received the Soldier's 
Medal for his participation in this incident.  The Veteran 
also reported that, while he served with the 69th Engineering 
Battalion in Soc Trang, from April 1971 to May 1971, his unit 
was exposed to frequent rocket and mortar attacks, rounds of 
enemy fire and sniper fire.  

In February 2008 and March 2008 lay statements, the Veteran's 
fellow service members B.B. and M.L.A. reported that they 
served with the Veteran in Vietnam in Company C of the 69th 
Engineer Battalion, at which time they had come under mortar 
fire and heavy artillery attack.  These statements also 
reported that, in June 1971, the Veteran was walking through 
the compound when a hand grenade was thrown in and landed 
inside a bunker.  Both fellow service members reported that 
the Veteran was knocked down but had gotten up and went to 
see if anyone was hurt and had sustained phosphorus burns.  

In this case, the Veteran's service records confirm that he 
served in Vietnam, but do not show that he was awarded any 
medals indicative of combat.  In particular, while the 
Veteran was awarded the National Defense Service Medal, the 
Vietnam Service Medal with two Bronze Service Stars, the 
Vietnam Campaign Medal, the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation Badge and the Soldier's Medal, 
his service awards do not reflect any attachments of the 
"V" device, indicating service with valor and reflective of 
combat participation. See generally Army Regulation 672-5-1, 
40.  Similarly, his service medical and personnel records do 
not support a finding that he was in combat.  As there is no 
objective evidence showing his participation in combat, the 
law requires that his claimed stressors be independently 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.  

The Veteran's service personnel records reflect that during 
his time in Vietnam, from September 1970 to November 1970 he 
was assigned to the 517th Engineer Company (LE), from 
December 1970 to August 1971 he was assigned to Company C of 
the 69th Engineer Battalion, a construction battalion, and 
from August 1971 to September 1971, he was assigned to 
Company A of the 69th Engineer Battalion.  Service personnel 
records reflect that during these assignments, the Veteran's 
principal duty was that of a crawl tractor operator and his 
DD Form 214 reflects that his military occupational specialty 
(MOS) was that of a bulldozer operator.

A Soldier's Medal was awarded to the Veteran in June 1971 for 
heroism, not involving actual conflict with an armed enemy in 
the Republic of Vietnam.  The award specified that the 
Veteran distinguished himself by exceptionally valorous 
action in June 1971 at Vi Thanh, Republic of Vietnam, wherein 
he heard an explosion while walking through the compound and 
saw fire and white smoke streaming from a building.  This 
award noted that, with complete disregard for his own safety, 
the Veteran entered the burning building to check for wounded 
or trapped soldiers and, in doing so, he sustained painful 
white phosphorus burns on his arms and neck, although his 
actions resulted in no lives saved.  At this time, the 
Veteran was assigned to the 69th Engineer Battalion.  

In an October 2004 response to a request for information 
verifying the Veteran's reported in-service stressors, the U. 
S. Army and Joint Services Records Research Center (JSRRC) 
reported that a review was conducted of Operational Reports - 
Lessons Learned (OR-LL) submitted by the 69th Engineer 
Battalion for the period ending in April 1971.  These reports 
documented several indirect fire attacks occurring in Soc 
Trang, Vietnam during this period, including one mortar round 
which landed in the Company B materials storage yard during 
one attack, with minimal damage inflicted.   

Pursuant to an additional request for information verifying 
the Veteran's reported in-service stressors, a February 2008 
JSRRC response reported that OR-LL reports submitted by the 
69th Engineer Battalion (Construction), for the period ending 
in April 1971 noted that elements of the battalion were 
located at Can Tho, Soc Trang, Binh Thuy and Thanh Hoa.  The 
OR-LL reports also stated that there were several indirect 
fire attacks that occurred in the Soc Trang area during this 
period with one mortar round which landed in the Company B 
materials storage yard during one attack, with minimal damage 
inflicted.  JSRRC noted that there were no U.S. casualties 
reported at this time.  In addition, JSRRC researched the 
1971 morning reports submitted by Company C, 69th Engineer 
Battalion, from which they were unable to verify casualties 
belonging to this unit for the February 1971 time period.  

The Board acknowledges that while the evidence of record 
reflects that the Veteran's unit was not involved in direct 
combat or a direct attack, the issue of the Veteran's 
reported in-service stressor wherein he witnessed a 
phosphorus grenade hit near him and undertook efforts to 
rescue a fellow officer from the bunker is an allegation 
which is consistent with the lay statements of fellow service 
members and the award of the Soldier's Medal.  Thus, the 
Board finds that the account of the events as detailed in the 
actual Soldier's Medal award (as this document is the service 
department's contemporaneous description of this incident) is 
a verified in-service stressor wherein the Veteran heard an 
explosion while walking through the compound and saw fire and 
white smoke and entering a burning building to check for 
wounded or trapped soldiers, although his actions resulted in 
no lives saved, even though the evidence does not 
specifically reflect that the Veteran participated in direct 
combat.

The Board also acknowledges that while the evidence of record 
reflects that Veteran's unit was not involved in direct 
combat or a direct attack, the issue of the Veteran's 
reported secondary exposure to enemy fire and being around 
the threat of enemy fire is also an allegation which is 
consistent with the Veteran's assignments in Vietnam, the lay 
statements from fellow service members, his service personnel 
records and the JSRRC responses.  Thus, the Board finds that 
the reported exposure to and threat of indirect fire attacks 
while the Veteran was stationed in Vietnam and assigned to 
the 69th Engineer Battalion (Construction) in 1971, is 
verified by the JSRRC response reflecting that there were 
several indirect fire attacks on the 69th Engineer Battalion 
(Construction) in the Soc Trang area for the period ending in 
April 1971, and is sufficient to corroborate this reported 
in-service stressor, even though the evidence does not 
specifically reflect that the Veteran participated in direct 
combat.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).

Private and VA medical records from September 2002 to April 
2008 reflect that the Veteran has been variously treated for 
and diagnosed with PTSD, rule out PTSD, major depressive 
disorder, depressive disorder, depression, obsessive-
compulsive disorder, obsessive-compulsive disorder with 
symptoms of PTSD, anxiety disorder not otherwise specified, 
anxiety disorder versus PTSD, generalized anxiety disorder, 
anxiety acute stress reaction, rule out psychosis and 
factitious disorder.  

In a November 2002 VA examination, the Veteran was diagnosed 
with obsessive-compulsive disorder and major depressive 
disorder.  The examiner, a VA psychologist, noted that the 
Veteran did not meet the criteria for PTSD.  

In a February 2004 statement, the Veteran's treating 
psychiatrist at the VA, Dr. B.F., noted that the Veteran had 
some symptoms consistent with PTSD, however, he could not 
diagnose PTSD as the Veteran did not meet the full criteria 
for the diagnosis, most importantly, the presence of a 
verifiable stressor.  

During a February 2008 VA examination, the Veteran was 
diagnosed with dysthymic disorder, unrelated to military 
service and obsessive-compulsive disorder, by history, 
unrelated to military service.  The examiner, a VA 
psychologist, found that the Veteran did not meet either the 
symptom criteria or the exposure criteria for a diagnosis of 
PTSD and there appeared to be no link between his current 
symptoms and his reported stressors.  

In an April 2008 letter, the Veteran's treating psychiatrist 
at the VA, Dr. B.F., made the clinical diagnosis of PTSD 
secondary to the Veteran's reported combat stressors, in 
light of the information regarding his military stressor and 
current treatment, including letters from the Veteran's 
fellow service members who could verify his reported in-
service stressors of being subject to frequent mortar 
attacks, being injured by a phosphorus grenade and being left 
to watch machinery when his company came under mortar fire.  

During an August 2009 VA examination, the Veteran was 
diagnosed with dysthymic disorder, unrelated to military 
service, and active, chronic alcohol abuse.  The examiner, a 
VA psychologist, found that the Veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD, neither in terms 
of a valid criterion-A stressor nor presenting with a full 
constellation of symptoms to warrant this diagnosis.  

As two of the Veteran's reported in-service stressors have 
been verified, namely the account of the events detailed in 
the actual Soldier's Medal award, and his exposure to and 
threat of indirect fire attacks in the Soc Trang area for the 
period ending in April 1971, the Veteran has been variously 
diagnosed with several acquired psychiatric disabilities, to 
include PTSD, and the VA examiners and the Veteran's treating 
VA psychiatrist present differing opinions as to whether the 
Veteran meets the criteria for PTSD and whether a psychiatric 
disability is related to the Veteran's military service, the 
Board finds that a VA examination, as performed by a Board of 
two psychiatrists, is necessary to reconcile the conflicting 
diagnoses and opinions concerning whether the Veteran has a 
current psychiatric disability which is related to or caused 
by his military service.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination by a 
Board of two psychiatrists to determine 
the current nature and etiology of any 
psychiatric disorder found to be present; 
and to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in-
service stressful event, i.e., (1) the 
account of events only as detailed in the 
actual Soldier's Medal award and (2) the 
Veteran's exposure to and threat of 
indirect fire attacks in the Soc Trang 
area for the period ending in April 1971.  
The RO/AMC must inform the VA examiners of 
the verified in-service stressful events, 
i.e., (1) the account of events only as 
detailed in the actual Soldier's Medal 
award and (2) the Veteran's exposure to 
and threat of indirect fire attacks in the 
Soc Trang area for the period ending in 
April 1971, and forward the claims file to 
that examiners for a full review of the 
record in connection with the examination, 
to include in particular, a review of the 
mental evaluation reports.  The 
examination report is to contain a 
notation that the examiners reviewed the 
claims file.  The psychiatric examination 
is to include a review of the Veteran's 
history and current complaints, as well as 
a comprehensive mental status evaluation 
and any tests deemed as necessary.

The Board of two psychiatrists is asked to 
offer an opinion addressing the following 
questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
causally linked to a verified in-service 
stressful event, i.e., (1) the account of 
events only as detailed in the actual 
Soldier's Medal award, and (2) the 
Veteran's exposure to and threat of 
indirect fire attacks in the Soc Trang area 
for the period ending in April 1971?

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD and; 
if so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as 
not (50 percent or greater probability) 
that any current diagnosis of a psychiatric 
disorder, other than PTSD, had its onset 
during service; or, was such a disorder 
caused by any event or incident that 
occurred during service, to include (1) the 
account of events only as detailed in the 
actual Soldier's Medal award, and (2) the 
Veteran's exposure to and threat of 
indirect fire attacks in the Soc Trang area 
for the period ending in April 1971

The Board of two psychiatrists are advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" and 
"as likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
